Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9  and 19 are objected to because of the following informalities:  in each claim it is inaccurate to recite the vertical portion as having a pin, since the vertical portion is only disclosed in the specification as being the conductive outer surface.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirayoglu 4735587.
	Regarding claim 1, Kirayoglu discloses a transmission line-land grid array (TL-LGA) interconnect, comprising: a vertical portion having a pin 48 and a conductive outer surface 102, wherein the conductive outer surface completely laterally surrounds the pin, wherein at least a portion of the conductive outer surface is laterally separated from the pin by a gap, and wherein the pin is electrically coupled to the conductive outer surface; and a planar cantilever 114,116 coupled to the vertical portion.
Regarding claim 2, Kirayoglu discloses the planar cantilever 114,116 is perpendicular to the vertical portion 48.
Regarding claim 3, Kirayoglu discloses the planar cantilever 114,116 is coupled to the vertical portion 48 on one end of the planar cantilever, and the planar cantilever is coupled to a contact (extreme distal end thereof) on the opposite end of the planar cantilever.
Regarding claim 4, Kirayoglu discloses the contact has an exposed top surface that is parallel to the planar cantilever 114,116.
Regarding claim 5, Kirayoglu discloses the planar cantilever 114,116 has a rectangular shape.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kirayoglu as applied to claim 4 above, and further in view of Hwang et al 9263841.
Kirayoglu substantially discloses the claimed invention, including the vertical portion is disposed in a housing body 100, the housing body having a top surface and a bottom surface that is opposite from the top surface. Hwang et al (front page) discloses the vertical portion 2,3 is coupled to a solder ball 4, and to provide the vertical portion of Kirayoglu with a solder ball thus would have been obvious, for better electrical connection with a contact pad.  Note that only the interconnect itself is deemed to be positively recited in claims 6-8 (see claim preambles), and thus the applied art need not disclose any structure of the housing body or package.   
Claims 9-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al in view of Kirayoglu.
	Regarding claim 9, Hwang et al (front page) discloses a TL-LGA socket, comprising: a plurality of interconnects 2,3, and a housing body 11 having a top surface and a bottom surface that is opposite from the top surface, wherein the top surface is a conductive layer 13 having a plurality of openings, wherein the vertical portions of the plurality of interconnects are in the housing body in a cascaded (the meaning of which is extremely broad) configuration.  As noted above, Kirayoglu discloses each of the plurality of interconnects includes a vertical portion and a horizontal portion.  It would have been obvious to form the interconnects 2,3 of Hwang et al as taught by Kirayoglu, to allow better connection to a package.   
Regarding claims 10, 12 and 13, no portion of the package is positively recited (see the claimed preambles), and thus the applied art is deemed to meet the positively recited limitations. 
Regarding claim 11, Hwang et al discloses a plurality of solder balls 4 disposed on the bottom surface of the housing body 11, wherein the plurality of solder balls are coupled to a substrate (PCB, column 1, line 15).
Regarding claim 14, Hwang et al (see Abstract) discloses the pins of the vertical portions of the interconnects include signal pins and ground pins.
Regarding claim 17, Hwang et al discloses the interconnects 2,3 in the housing body 11 are coupled to the plurality of solder balls 4.
Regarding claim 18, Hwang et al (as modified by Kirayoglu) discloses the vertical portions extend in the housing body.
Claims 19-25 are allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches plural adjacent ground pins surrounding a signal pin to create a coaxial connection; nor the combination of the package with an integrated circuit die, and the socket; in combination with the rest of the subject matter of the respective base claim.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833